TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2022



                                      NO. 03-22-00312-CV


                                   Laura Cadena, Appellant

                                                v.

                                    Angela Taylor, Appellee




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on April 1, 2022. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.